DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 which states “the transconductor circuit is a frequency mixer of a radio frequency (RF) transmitter, the frequency mixer includes a transconductance amplifier circuit, and the transconductance amplifier circuit includes the input port, the output port, the transistor arrangement, and the switch arrangement” it is not clear since both transconductor circuit and the transconductance amplifier circuit appear included the same circuit components such as the input port, the output port, the transistor arrangement, and the switch arrangement. It is noted that Claim 1 which states “A transconductor circuit, comprising: an input port, configured to receive an input signal; an output port, configured to provide an output signal; a transistor arrangement, comprising a plurality of transistors; and a switch arrangement” hence Claim 11 is not clear and further clarification is needed. 
Claim 12 which states “the transconductance amplifier circuit is one of two instances of the transconductance amplifier circuit included in the frequency mixer, the frequency mixer is configured to receive a local oscillator (LO) signal, the output port of each of the two instances of the transconductance amplifier circuit is coupled to the LO signal, and the input port of each of the two instances of the transconductance amplifier circuit is coupled to a signal to be mixed with the LO signal” it is not clear since the specification does not appear clearly defined two instances or one of two instances,  even in the light of original specification, paragraphs [0049],  [0056], [0059]; [0083] and what is the applicant meant by two instances. And also, as to how the output port of each of the two instances of the transconductance amplifier circuit would couple to the LO signal. It is noted that each of mixer 440-1 or 440-2 receives two local signals as can be seen from Fig. 4 of the application. The transconductor circuit 100-1 does not appear receiving local signal and similarly to the transconductor 100-2. Further clarification is needed.
Claims 13 & 14 are indefinite because they depend on claim 11.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cassia et al (hereinafter, Cassia) (US 20100289579 A1, of record).
Regarding claim 1 is understood, Cassia (Figs. 4 & 5) discloses a transconductor circuit, comprising: an input port (Vin+), configured to receive an input signal; an output port (terminals V0+), configured to provide an output signal; a transistor arrangement comprising a plurality of transistors (see transistors M1 & M3); and a switch arrangement, comprising a plurality of switches (see switches 408 & 409) and configured to change coupling between one or more pairs of the input port, the output port, and one or more of the plurality of transistors to place the transconductor circuit in a first mode of operation (see switch 408 being closed as shown in Fig. 5, M1 and M3 turn on) or a second mode of operation (switch 408 open, M1 turn on) where an input capacitance of the transconductor circuit operating in the first mode is larger than an input capacitance of the transconductor circuit operating in the second mode (see paragraph [0003], larger gate capacitance, Fig. 5 and also see paragraphs [0030-0033, 0037], large input transistors having larger channel area and large input capacitance transistor and where single transistor M1 having less input capacitance transistor).
Regarding claim 3,wherein the plurality of transistors includes transistors M1, M2, M3, and M4, each of which having a gate terminal, a drain terminal, and a source terminal (as can be seen from Figs. 4-5).
Regarding claim 4, wherein, in the first mode of operation (switches 408 & 410, closed): the switch arrangement is configured to couple the input port to the gate terminal of each of the transistor M1, the transistor M2, the transistor M3, and the transistor M4, the transistor M1 is in parallel with the transistor M3, and the transistor M2 is in parallel with the transistor M4 (as can be seen from Fig. 5, transistors M1-M4 are parallel).
Regarding claim 15, wherein a transconductance of the transconductor circuit operating in the first mode is substantially equal to a transconductance of the transconductor circuit operating in the second mode (Figs. 4 & 5, same type transistors appear having same transconductance).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cassia.
Regarding Claim 2, Cassia teaches all of the limitations of claim 1 as set forth in the rejection of record and Cassia does teach transistors configuration (see, paragraphs [0003], [0027] & [0037] for instance) which having larger transistors or larger channel area of transistors have larger gate capacitances and as can be seen figures 4 & 5 where the switch 408 turn on which causes transistors M1 and M3 to turn on thus the capacitance of the circuit would increase. 
Cassia does not teach the input capacitance of the transconductor circuit operating in the first mode is about 4 times larger than the input capacitance of the transconductor circuit operating in the second mode.  
However, it is seen that the specific the input capacitance of the transconductor circuit operating in the first mode is about 4 times larger than the input capacitance of the transconductor circuit operating in the second mode is merely a design choice for obtaining an optimum operating parameter to achieve a desired result of operation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to configure the transconductor circuit to operate in the first mode with the input capacitance about 4 times larger than the input capacitance of the transconductor circuit operating in the second mode since they are based on the routine experimentation to obtain the optimum operating parameters.

Claims 1, 11-12 & 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al (hereinafter, Connell) (US 8588726 B2) in view of Cassia.
Connell (Fig. 4) teaches an amplifier circuit (Fig. 4) comprising transconductance amplifier 350 (i.e. transconductor circuit) being connected to local oscillators 360 and 380 which includes local oscillator signals LO+ and LO-; and wherein outputs terminals of local oscillators being connected to its respective amplifiers (370 & 390 respectively). The figure 4 of Connell is a frequency mixer of a radio frequency (RF) transmitter including a transconductance amplifier circuit 350 (i.e. transconductor circuit) wherein the transconductance amplifier circuit (350) including an input port (one of inputs of 350), an output port (one outputs of 350).  Figure 4 of Connell does not teach a specific transconductor circuit including the input port, the output port, the transistor arrangement, and a switch arrangement .
Cassia (Fig. 4 ) discloses a transconductor circuit, comprising: an input port (Vin+), configured to receive an input signal; an output port (terminals V0+), configured to provide an output signal; a transistor arrangement comprising a plurality of transistors (see transistors M1 & M3); and a switch arrangement, comprising a plurality of switches (see switches 408 & 409) and configured to change coupling between one or more pairs of the input port, the output port, and one or more of the plurality of transistors to place the transconductor circuit in a first mode of operation (see switch 408 being closed as shown in Fig. 5, M1 and M3 turn on) or a second mode of operation (switch 408 open, M1 turn on) where an input capacitance of the transconductor circuit operating in the first mode is larger than an input capacitance of the transconductor circuit operating in the second mode (see paragraph [0003], larger gate capacitance, Fig. 5 and also see paragraphs [0030-0033, 0037], large input transistors having larger channel area and large input capacitance transistor and where single transistor M1 having less input capacitance transistor), meeting Claim 1, wherein the transconductor circuit includes the input port, the output port, the transistor arrangement, and the switch arrangement (see Cassia as discussed above in claim 1) and switchable mode operation of the circuit which provide the benefits of improving the amplifier performance and stability, see abstract “amplifier performance characteristics based upon the current mode of operation”
Therefore, it would have been obvious to one having ordinary skill in the art before effective filing date of the invention to modify the frequency mixer of a radio frequency (RF) transmitter as shown in Figure 4 of Connell by replace the broad transconductor circuit 350 in Fig. 4 of Connell with the teaching transconductance amplifier circuit of Cassia in order to provide the benefits of improving the circuit performance and stability (see abstract).
Insofar claim 11 is understood, the combination (Connell in view of Cassia) as discussed in claim 1 above teaches the transconductor circuit is a frequency mixer of a radio frequency (RF) transmitter (see Fig. 4 of Connell),the frequency mixer includes a transconductance amplifier circuit (350 that is replace by Fig. 4 of Cassia)  the input port, the output port, the transistor arrangement, and the switch arrangement (see detail of claim 1 above).
Insofar Claim 12 understood, the combination further teaches the transconductance amplifier circuit is one of two instances of the transconductance amplifier circuit included in the frequency mixer, the frequency mixer is configured to receive a local oscillator (LO) signal (local oscillator signals (LOI+, LOI-, LOQ+, LOQ- as shown in Fig. 4 of Connell), the output port of each of the two instances of the transconductance amplifier circuit is coupled to the LO signal (see local signals LOI+, LOI-, LOQ+, LOQ-), and the input port of each of the two instances of the transconductance amplifier circuit is coupled to a signal (see input signal of TCA 350 of Fig. 4 of Connell) to be mixed with the LO signal.
Regarding claims 16 & 18, the combination (Connell in view of Cassia) teaches a radio frequency (RF) system, comprising: a first transconductance amplifier circuit (e.g. transistors 403, 401); and a second transconductance amplifier circuit (Fig. 4 of Cassia, transistors 404, & 402), wherein: each transconductance amplifier circuit of the first and second transconductance amplifier circuits includes a respective transistor arrangement and a respective switch arrangement (Fig. 4 of Cassia, switches 408, 408; and 410, 411), configured to change coupling between transistors of the respective transistor arrangement to operate the transconductance amplifier circuit in a first mode or a second mode (switches 408 and 410 turn on, all transistors operating), for each transconductance amplifier circuit, an input capacitance of the transconductance amplifier circuit operated in the first mode of operation is larger than an input capacitance of the transconductance amplifier circuit operated in the second mode of operation (also, see above discussion in claim 1), an input of each of the first and second transconductance amplifier circuits is coupled to a signal to be mixed with a LO signal, and an output of each of the first and second transconductance amplifier circuits is coupled to a circuit configured to multiply the output of each of the first and second transconductance amplifier circuits with the LO signal (see Fig. 4 of Connell, local oscillators that include local oscillator signals (LOI+, LOI-, LOQ+, LOQ- as shown in Fig. 4 of Connell); and wherein the signal to be mixed with the LO signal is a baseband signal.
Regarding claim 17, the combination further teaches wherein the first and the second transconductance amplifier circuits are configured to be operated in the first mode when the output signal to be mixed with LO signal is a narrow-bandwidth signal (Figs. 4 & 5 of Cassia , switches 408, 410, turn on, see paragraph [0037]), and the first and the second transconductance amplifier circuits are configured to be operated in the second mode when the output signal to be mixed with LO signal is a wide-bandwidth signal (see Column 4, last paragraph, and Column 5, first paragraph, quadrature components of the local oscillator signals and  baseband signal).
Regarding claim 19 is rejected for reciting a method derived from the apparatus cited in Claim 1 & 11 (the combination of Connell in view of Cassia)
 of operating a radio frequency (RF) frequency mixer, the method comprising: operating a transconductance amplifier circuit of the RF frequency mixer in a first mode (Fig. 5 of Cassia , switches 408, 410, turn on) when a signal to be upconverted is a narrow-bandwidth signal (see paragraph [0037], bandwidth being reduced); and operating the transconductance amplifier circuit of the RF frequency mixer in a second mode (switches 408, 410 turn off) when the signal to be upconverted is a wide-bandwidth signal (see paragraph [0049],bandwidth being increased), wherein an input capacitance of the transconductance amplifier circuit operated in the first mode is larger than an input capacitance of the transconductance amplifier circuit operated in the second mode.

Allowable Subject Matter

Claims 13 & 14  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5-10 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 calls for among others, wherein, in the second mode of operation, the switch arrangement is configured to: couple the input port to the gate terminal of the transistor M1, and ATTORNEY DOCKET NO.PATENT APPLICATION 26256.0836-NP (APD7196-1) 32 couple the gate terminal of each of the transistor M2, the transistor M3, and the transistor M4 to a ground potential.
Claim 6 calls for among others, the drain terminal of the transistor M1 is coupled to the drain terminal of the transistor M3 and to the output port, the source terminal of the transistor M1 is coupled to the drain terminal of the transistor M2, the source terminal of the transistor M3 is coupled to the drain terminal of the transistor M4, and each of the source terminal of the transistor M2 and the source terminal of the transistor M4 is coupled to a ground potential.
Claims 7-9 call for among others, wherein the plurality of switches includes: a switch S1, between the input port and each of the gate terminal of the transistor M2 and the gate terminal of the transistor M4, a switch S2, between a positive supply potential and each of the gate terminal of the transistor M2 and the gate terminal of the transistor M4, a switch S3, between the gate terminal of the transistor M1 and the gate terminal of the transistor M3, and a switch S4, between the ground potential and the gate terminal of the transistor M4, wherein each switch of the switches S1-S4 is configured to be either in a first state or in a second state, where the first state is a state that allows conduction of current through the switch and the second state is a state that does not allow substantial conduction of current through the switch.
Claim 10 calls for among others, further comprising: a resistive element, coupled between the input port and the gate terminal of the transistor M1, and a capacitor coupled between the gate terminal of the transistor M1 and a ground potential.
Claim 20 calls for among others, wherein: the transconductance amplifier circuit includes transistors M1, M2, M3, and M4, each of which having a gate terminal, a drain terminal, and a source terminal, operating the transconductance amplifier circuit in the first mode includes coupling an input port of the transconductance amplifier circuit to the gate terminal of each of the transistor M1, the transistor M2, the transistor M3, and the transistor M4, and operating the transconductance amplifier circuit in the second mode includes coupling the input port to the gate terminal of the transistor M1, and coupling the gate terminal of each of the transistor M2, the transistor M3, and the transistor M4 to a ground potential.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843               

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843